Citation Nr: 0941553	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-11 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus as a result of exposure to herbicides.

2.  Entitlement to service connection for chloracne as a 
result of exposure to herbicides.

3.  Entitlement to service connection for coronary artery 
disease as secondary to a service-connected disability. 

4.  Entitlement to service connection for erectile 
dysfunction as secondary to a service-connected disability. 

5.  Entitlement to service connection for peripheral 
neuropathy of the right arm as secondary to a service-
connected disability.  

6.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to a 
service-connected disability.  

7.  Entitlement to service connection for a fungal infection 
of the hands and feet as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to 
June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which adjudicated the aforementioned 
issues on appeal.  

In September 2008, the Veteran appeared and offered testimony 
at a video-conference hearing before the undersigned acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.

The issues involving service connection for erectile 
dysfunction, peripheral neuropathy of the right arm and lower 
extremities, and a fungal infection of the hands and feet are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era, but evidence shows that he was 
exposed to various herbicides while performing duties as a 
game warden in service. 

2.  The Veteran's type II diabetes mellitus has been 
medically linked to herbicide exposure in service.  

3.  The Veteran's chloracne has been medically linked to 
herbicide exposure in service.  

4.  The Veteran's coronary artery disease is proximately due 
to his service-connected type II diabetes mellitus.   


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2009).

2.  Chloracne was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.313 (2009).

3.  Coronary artery disease is proximately due to service-
connected type II diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he developed type II diabetes 
mellitus and chloracne as a result of exposure to herbicides 
in service.  He also claims that he developed coronary artery 
disease as a result of his service-connected type II diabetes 
mellitus.  After carefully reviewing the evidence of record, 
the Board finds that service connection for each of these 
disabilities is warranted.  Thus, in light of the favorable 
outcome, there is no need to discuss whether VA has satisfied 
its duties to notify and assist the Veteran with his claim 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. § 5100 et seq.

I.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Type II diabetes mellitus and heart disease may be presumed 
to have been incurred in service if manifest to a compensable 
degree of at least 10 percent within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.            
§§ 3.307, 3.309.  In addition to these provisions, a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

For the purpose of this section, "the term 'herbicide agent' 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, specifically: 2,4-D;  2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram."

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e).  

These diseases, however, must have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne (or other acneform disease consistent 
with chloracne) must become manifest to a degree of 10 
percent or more within a year after the last date on which 
the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27630- 27641 (2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
However, the availability of presumptive service connection 
for a disability based on exposure to herbicides does not 
preclude a Veteran from establishing service connection with 
proof of direct causation.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

II.  Type II Diabetes Mellitus

The Veteran was diagnosed with type II diabetes mellitus in 
2005, which he claims is related to herbicide exposure while 
working as a game warden at Fort Gordon, Georgia, during his 
military service.  For the reasons set forth below, the Board 
will resolve all reasonable doubt in his favor and grant the 
claim.  

The Board finds that presumptive service connection due to 
herbicide exposure is not warranted for the Veteran's type II 
diabetes mellitus.  While type II diabetes mellitus is one of 
the specific diseases listed in 38 C.F.R. § 3.309(e), the 
record does not show, nor does the Veteran allege, that he 
served in the Republic of Vietnam during the Vietnam era, or 
at any other time.

Therefore, service connection for type II diabetes mellitus 
may only be established with proof of actual direct 
causation.  Combee, supra; see also McCartt v. West, 12 Vet. 
App. 164, 167 (1999) (holding that the provisions set forth 
in Combee, which actually concerned radiation exposure, are 
nonetheless equally applicable in cases involving claimed 
Agent Orange exposure).  In other words, medical evidence 
must show the Veteran's type II diabetes mellitus is directly 
related to his military service.  

In this case, no evidence shows that his diabetes mellitus 
had its onset either in service or during the one year 
presumptive period after service.  However, medical evidence 
supports the Veteran's claim that his type II diabetes 
mellitus is related to herbicide exposure in service from 
1967 to 1968, even though that exposure took place outside of 
the Republic of Vietnam.  

The evidence establishes that he was exposed to various 
herbicide agents while performing his duties as a game warden 
at Fort Gordon.  His service records show that his military 
occupational specialty (MOS) was Military Police.  In an 
October 2006 letter, Adjutant General J.W. indicated that, 
drawing on her 30-plus years of experience in military 
personnel, the entry of Military Police listed on the 
Veteran's DA Form 2-1 is consistent with having duty as a 
game warden.  She then explained that the Army does not have 
a specific MOS designated for game warden.  Since the 
evidence confirms that he worked as a game warden at Fort 
Gordon, the issue then becomes whether he was exposed to an 
herbicide agent in his capacity as a game warden.

The Board finds that the evidence is in relative equipoise - 
i.e., about evenly balanced for and against the claim - 
concerning the issue of whether the Veteran was actually 
exposed to herbicides at Fort Gordon.  At his hearing, the 
Veteran testified that he used various chemical agents while 
performing "vegetation management" as a game warden.  He 
said these chemicals were stored in large 55-gallon drums in 
a shed, which he used to fill smaller 5-gallon drums for 
spraying.  He explained that, during hot summer days, he 
would often spray these chemicals without a wearing a shirt 
and that the substance would often cover his skin.  The Board 
finds the Veteran's testimony to be credible.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence); see also Buchanan v. Nicholson, 451 F3d. 1331, 
1336 (Fed. Cir. 2006) (observing that "38 C.F.R. § 3.303(a) 
provides that each disabling condition for which a Veteran 
seeks service connection, 'must be considered on the basis of 
. . . all pertinent medical and lay evidence'").

The evidence also suggests that these chemicals used by the 
Veteran were in fact herbicides.  In a July 2006 letter, the 
Division Director, Pesticide Division, of the Georgia 
Department of Agriculture explained that it is possible that 
anyone involved in vegetation management during the 1960s 
would have used one or both of these herbicides (i.e., 2,4-D 
and 2,4,5-T).  In addition, correspondence from the 
Department of Defense confirms the use, testing, or storage 
of Agent Orange, Agent Blue, Agent Purple, Agent White, or 
other herbicides containing dioxin, at various facilities, 
including Fort Gordon.  The Veteran also submitted evidence 
of an Internet web site showing a report titled: Technical 
Report 114 Field Evaluation of Desiccants and Herbicide 
Mixtures As Rapid Defoliants.  Location:  Fort Gordon,"  
Dates: 7/151967 to 7/17/1967.  The record shows, however, 
that the Veteran was not stationed at Fort Gordon until 
September 1967, a few months after these herbicides were used 
at that location. 

In light of this ambiguity, the issue of whether the Veteran 
was exposed to herbicides while station at Fort Gordon is in 
relative equipoise, i.e., about evenly balanced for and 
against his claim.  In these situations, the Veteran is given 
the benefit of the doubt.  Consequently, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran was exposed to herbicides in service.  38 C.F.R. 
§ 3.102. See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).  Therefore, the Board must now determine whether 
there is medical evidence of a nexus, or link, between the 
Veteran's inservice herbicide exposure and his type II 
diabetes mellitus. 

The Veteran was first diagnosed with type II diabetes 
mellitus in November 2005, although the record suggests that 
it was actually present at the time he suffered a myocardial 
infarction in 1997.  In any event, type II diabetes mellitus 
was not diagnosed until many years after his last exposure to 
herbicides in 1968.  Such a lengthily period of time is 
generally considered highly probative evidence against a 
claim for service connection on a direct basis.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

Nevertheless, medical evidence indicates that the Veteran's 
type II diabetes mellitus is related to his inservice 
herbicide exposure.  This evidence includes: (i) an August 
2006 report from A.C., M.D., which states that the Veteran's 
diabetes mellitus could have been brought on by exposure to 
Agent Orange; (ii) an August 2006 report from M.B., M.D., 
which states that the Veteran's diabetes mellitus may have 
been brought on by Agent Orange; (iii) an October 2006 letter 
from L.W., M.D., which states that exposure to Agent Orange 
in service caused the Veteran's diabetes mellitus; (iv) a 
July 2007 report from E.D.R, Ph.D., an epidemiologist with a 
background in Agent Orange and Military research, which 
states that the Veteran's exposure to Agent Orange in service 
caused his type II diabetes mellitus; and (v) an August 2007 
letter from A.B., a nurse portioner specializing in diabetic 
treatment, which states that the Veteran's diabetes mellitus 
is due to Agent Orange exposure.  

Thus, in light of the Veteran's credible statements that he 
used various chemical agents during service, which he is 
competent to attest to, the evidence showing that herbicides 
may have been used at Fort Gordon at the time the Veteran was 
using chemicals, and the uncontradicted medical opinions 
which relate the Veteran's type II diabetes mellitus to 
herbicides, the Board finds that service connection for type 
II diabetes mellitus is warranted.  

III.  Chloracne

The Veteran also claims that he developed chloracne as a 
result of his exposure to herbicides at Fort Gordon.  After 
carefully reviewing the evidence, the Board finds that 
service connection for chloracne is warranted on a direct 
basis, since medical evidence relates this skin condition to 
his now-confirmed exposure to herbicides in service.  

The Veteran's service treatment records note a history of 
acne at a teenager prior to service.  However, a clinical 
evaluation at his enlistment physical examination was 
unremarkable for any kind of skin problem.  The Board will 
therefore presume that he entered service in sound condition.  
See 38 U.S.C.A. § 1111 (West 2002).

The record shows that the Veteran developed chloracne many 
years after his exposure to herbicides at Fort Gordon.  A VA 
Agent Orange examination in September 2006 lists a diagnosis 
of chloracne, which the Veteran said had been present since 
his military service.  A March 2007 VA treatment record also 
notes that acne on the Veteran's back, neck, and ears was 
consistent with chloracne.  Thus, a diagnosis of chloracne 
has been confirmed.

In addition, several medical professionals have indicated 
that his chloracne was caused by exposure to herbicides in 
service.  In this regard, P.H., PharmD, stated in a June 2007 
letter that she firmly believed that chloracne was a 
biomarker for Agent Orange exposure.  In a May 2007 report, 
B.R., M.D., the Veteran's primary care physician, noted that 
chloracne was present on the Veteran's back, arms, and neck.  
He also noted the Veteran's history of Agent Orange exposure 
in service before concluding that the Veteran's "skin 
condition is at least as likely as not to have been caused by 
his prior chemical exposure."  Dr. L.W.'s October 2006 
letter also notes that the Veteran's exposure to Agent Orange 
in service caused his chloracne.  

In conclusion, since there is overwhelming medical evidence 
of a nexus between the Veteran's chloracne and his confirmed 
exposure to herbicides in service, the Board finds that the 
evidence supports his claim for service connection for 
chloracne.  Hence, service connection for chloracne is hereby 
granted. 

IV.  Coronary Artery Disease

The Veteran suffered a heart attack in 1997 and was 
subsequently diagnosed with coronary artery disease.  He 
claims that his heart disease was caused by his service-
connected type II diabetes mellitus.  After carefully 
reviewing the evidence of record, the Board finds that the 
medical evidence supports his claim.  Accordingly, service 
connection for coronary artery disease is warranted under a 
secondary theory of service connection. 

VA regulation provides that a "disability that is 
proximately due to or results from another a disease or 
injury shall be service connected."  See 38 C.F.R. § 
3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (allowing secondary service connection for a condition 
when the nonservice-connected condition was aggravated by the 
service-connected disability).  This generally requires:  (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Veteran's heart attack occurred in January 1997.  As a 
result, he underwent a triple bypass and eventually had a 
pacemaker implanted in December 1999.  His diagnoses included 
coronary artery disease.  However, he was not diagnosed with 
type II diabetes until November 2005, as a VA treatment 
report at that time lists a diagnosis of "new onset type 2 
diabetes mellitus."  It thus appears that his heart disease 
preceded his type II diabetes mellitus.  

Nevertheless, medical evidence indicates that his type II 
diabetes mellitus was indeed present at the time of his heart 
attack and probably contributed to his heart disease.  In his 
August 2006 report, Dr. A.C. indicated that he had been 
involved in the Veteran's cardiac care since 1997 and that, 
based on his review of the medical records, the Veteran's 
diabetes mellitus could have caused progressive ischemic 
heart disease.  An August 2006 report form Dr. M.B. notes 
that, although blood work did not confirm a diagnosis of 
diabetes mellitus until October 2005, it is likely that the 
Veteran had diabetes mellitus at the time of his heart attack 
in 1997.  Dr. M.B. explained that, had glucose testing been 
performed at that time, it would have at least revealed 
glucose intolerance and would have likely revealed type II 
diabetes mellitus.  Dr M.B. then concluded that the Veteran's 
diabetes mellitus and heart disease are closely related.  
Finally, in her August 2007 report, Nurse Practitioner A.B. 
stated that the Veteran's diabetes mellitus was indeed 
present at the time of his heart attack and was a major 
contributor in the development of his cardiovascular disease.  
Her opinion was based on the fact that the Veteran exhibited 
clear symptoms of diabetes mellitus prior to his heart 
disease, namely weight loss, thirst, nocturia, lethargy, and 
numbness in his extremities.  

These medical opinions clearly support the Veteran's claim 
that his coronary artery disease was caused by his service-
connected type II diabetes mellitus.  In particular, since 
several opinions appear to be based on a review of the 
pertinent medical history, are consistent with the evidence 
of record, and are supported by sound medical rationale, they 
provide compelling in support of his claim.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.). 

For these reasons and bases, since there is overwhelming 
medical evidence that the Veteran's coronary artery disease 
developed as a result of his service-connected type II 
diabetes mellitus, service connection for coronary artery 
disease is hereby granted.  38 C.F.R. § 3.310. 


ORDER

Service connection for Type II diabetes mellitus is granted

Service connection for chloracne is granted

Service connection for coronary artery disease is granted.


REMAND

The Board finds that additional medical development is needed 
before it can adjudicate the Veteran's claims for service 
connection for erectile dysfunction, peripheral neuropathy of 
the right arm, and peripheral neuropathy of the lower 
extremities, all claimed as secondary his service-connected 
type II diabetes mellitus, and his claim for service 
connection for a fungal infection involving his hands and 
feet as a result of exposure to herbicides.

The record shows that the Veteran developed erectile 
dysfunction and peripheral neuropathy in his right upper and 
both lower extremities many years after his separation from 
active duty.  In an August 2007 report, however, Nurse 
Practitioner A.B. indicated the Veteran's erectile 
dysfunction and peripheral neuropathy are a complication of 
his service-connected type II  diabetes mellitus.  In other 
words, A.B. suggests that theses disabilities may be 
secondary to his service-connected diabetes mellitus.  
Although insufficient to grant these claims, the Board finds 
that this opinion is sufficient to trigger VA's duty to 
secure a medical opinion on the question as to whether the 
Veteran's erectile dysfunction and peripheral neuropathy 
involving his right upper and lower extremities are related 
to his service-connected type II diabetes mellitus.  See 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Medical evidence also shows that the Veteran has received 
treatment for a fungal infection involving his hands and 
feet.  However, the Veteran has not been afforded a VA 
examination to determine whether this condition is related to 
service, to include exposure to herbicides therein.  A VA 
examination is therefore needed prior to adjudication by the 
Board.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the exact nature and etiology concerning 
his erectile dysfunction and peripheral 
neuropathy involving his right upper and 
both lower extremities.  The claims file 
should be made available to the examiner 
for review, and all necessary studies and 
tests should be conducted.  Following the 
examination and a review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's erectile 
dysfunction, peripheral neuropathy of the 
right upper extremity, and peripheral 
neuropathy of both lower extremities are 
caused or aggravated by his service-
connected type II diabetes mellitus, and, 
if not, is it at least as likely as not 
that they are related to his period of 
military service, to include his 
confirmed exposure to herbicides therein.  

2.  Also schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any fungal infection on his 
hands and feet.  The Veteran's claims 
file should be made available to the 
examiner for review, and all necessary 
studies and tests should be conducted.  
Following an examination of the Veteran 
and a review of the claims file, the 
examiner is asked to offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any diagnosed skin disorder on his 
hands and feet is related to service, to 
include his confirmed exposure to 
herbicides therein.  

3.  Then readjudicate the claims in light 
of the additional evidence.  If either 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


